NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

CHRISTINE COBELL,
Petitioner,

V.

MERIT SYSTEMS PROTECTION BOARD,
Respondent.

2012-3080

Petition for review of the Merit Systems Protection
Board in case no. DE0752090455-I-1.

ON MOTION

ORDER

The court treats Christine Cobell’s motion as an un-
opposed motion for a 14-day extension of time, until
November 2, 2012, to file her principal brief.

Upon consideration thereof,
IT ls ORDERED THAT:

The motion is granted. Cobell’s principal brief is due
November 2, 2012. No further extensions should be
anticipated.

COBELL V. MSPB 2

FoR THE CoURT

OCT 1 `l 2012

/s/ J an Horbaly
Date Jan Horbaly

Clerk

cc: Brenda Lindlief-Hall, Esq.

Lindsey Schreckengost, Esq.
526
F|LED
‘*"*1%°§"¢'§§§’§»$.’€1§?;‘0°1¥ °“
UCT 1 7 2012

JAN HORBA|.Y
CLERK